Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 05/18/2021. Claims 1-20 are pending in the application. Claims 1, 8, and 15 have been amended.
The objection to claims 1-20 has been withdrawn in view of amendment to the claims filed on 05/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 
is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 1, 8, and 15, as amended, recite “the device including electrodes worn on a skin of the worker configured to actuate muscles of the worker to avoid the hazardous condition”. It is not common knowledge or well known to activate the electrodes worn on a skin of the worker to actuate the muscles to cause the worker to move to avoid the hazardous condition. Specification at paragraph [0051] describes “…The workers may wear electrodes on their skin that the safety program 132 may trigger when an outcome is predicted to be a hazardous condition. Thus, as a result of the safety program 132 determining a hazardous condition for a selected worker, the safety program 132 may transmit a signal that activates the electrodes to actuate the muscles of the worker that causes the worker to passively move to a new location.” Thus, according to the specification, activation of the electrodes to actuate the muscles of the worker is not just warning or providing feedback to the worker to take appropriate action but is actually causing the worker to move to a new location to avoid the hazardous condition. It is not known to move someone to a new location through stimulation of the muscles with electrodes. No working example(s) has been disclosed to remotely control humans/workers through stimulation of the muscles with electrodes. Additionally, the specification does not describe and it is unclear how many electrodes are placed upon the skin of the worker over particular muscles/muscle groups and how are they positioned such that their activation would move the worker to a specific direction/new location to avoid the hazardous condition. Therefore, the claimed subject matter is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.
Claims 2-7, 9-14, and 16-20 are rejected based on their dependency on previously rejected claims 1, 8, and 15 respectively.

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
On page 9 of Applicant’s Response, Applicant argues that the rejection of claims 1-20 under 35 U.S.C. 112(a) is moot as a result of the current amendment to the claims. 
The examiner respectfully disagrees. As discussed in the above rejection, the amended limitation “the device including electrodes worn on a skin of the worker configured to actuate muscles of the worker to avoid the hazardous condition” is interpreted in light of the specification to mean actuating muscles of the worker using electrodes to cause the worker to move to a new location to avoid the hazardous condition and is not just providing warning or sensory feedback to the worker to take appropriate action. It is not common knowledge or well known to move someone to a new location through stimulation of the muscles with electrodes. Therefore, the claimed subject matter is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The argument is not considered to be persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov